Citation Nr: 1204263	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left shoulder disorder, including as secondary to a service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army Reserves and National Guard from January 2, 1991, to July 4, 1991, and from October 27, 2003, to July 29, 2004.  He had other reserve service, as well.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The claim requires further development before being decided on appeal, however, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In his August 2008 notice of disagreement (NOD), the Veteran asserted that during his active military service he had sustained trauma that had affected his shoulders, so both.  He also asserted in his December 2008 substantive appeal (on VA Form 9) that his left shoulder disorder is secondary to his service-connected right shoulder disability.  Service connection is permissible on this alleged secondary basis if it is shown the left shoulder disorder is proximately due to, the result of, or aggravated by the service-connected right shoulder disability - which involves a complete tear of the right shoulder rotator cuff and impingement of this shoulder as a consequence of right elbow trauma.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Supporting medical evidence generally, though not always, is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The Veteran's service treatment records (STRs) dated in July 2001 indicate he presented with left shoulder trauma from opening a truck tailgate and was diagnosed with a contusion of this shoulder.  STRs dated in May 2004, so from during a period of active duty (AD), indicate he was treated subsequent to a fall on deck.  He filed a sworn statement, dated in May 2004, wherein he reported injuring his low back, right ankle, right foot, and right elbow.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6(a), (c) (2011).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing AD or ACDUTRA, or from injury (but not disease) incurred or aggravated while performing inactive duty training (INACDUTRA).  Id.  See also 38 U.S.C.A. §§ 106, 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c). 

But to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d) (2011); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's AD) does not obviate the need for him to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  Similarly, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was 

disabled from an injury (but not disease) incurred or aggravated during his INACDUTRA.  Id.  See also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Certain chronic diseases, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption also does not apply to ACDUTRA and INACDUTRA service, only AD.  The same is true of the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins, 1 Vet. App. at 478.

Further, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

So critical to deciding this appeal is determining whether the Veteran was on ACDUTRA or INACDUTRA in July 2001 at the time of his left shoulder injury.  Therefore, additional service personnel records, possibly including pay records, need to be obtained to assist in making this important determination.  38 C.F.R. § 3.159(c)(2) and (c)(3) (2011).  The claims file contains several requests to the Veteran's Army National Guard unit for his service records; and, indeed, his unit forwarded service treatment and personnel records.  However, these records do not clarify the periods, if any, during which he was on ACDUTRA or INACDUTRA.

Also related to outstanding records, the Board finds that recent VA treatment records probably exist and have not been obtained and associated with the claims file for consideration.  The most recent VA treatment records in the claims file only date up to January 2009.  There is no indication the Veteran has discontinued his VA treatment.  Because VA has constructive, if not actual, notice of the possible existence of these additional (more recent) records, and because they are potentially relevant to deciding this claim, they, too, must be obtained and considered.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  It also appears there are outstanding Social Security Administration (SSA) records.  In October 2009, the Veteran submitted his award letter from the SSA, but he did not include the medical records upon which this other Federal agency had based its decision.  VA has an obligation to attempt to obtain these SSA records since they are potentially relevant to his VA claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); and Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2) and (3) (2011).

And irrespective of whether the Veteran sustained the left shoulder injury in question during a period of ACDUTRA or INACDUTRA, the Board additionally has to determine whether that July 2001 left shoulder injury and resultant contusion represents clear and unmistakable evidence of a pre-existing condition preceding his later AD service from October 27, 2003, to July 29, 2004.  A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b) (2011), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1). 


In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), the Court held that the presumption of soundness applies if a Veteran's condition was not noted at entry into service.  The Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the Federal Circuit Court had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted disease or disabilities.  Quirin, 22 Vet. App. at 396.  In this circumstance, the burden then falls on the government to rebut this presumption of soundness with clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by his service or, if aggravated, it was not beyond the condition's natural progression.  See 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011). 

The Veteran had a VA compensation examination in May 2009.  Subsequent to review of the claims file and physical examination, the examiner diagnosed:  left shoulder degenerative joint disease [i.e., arthritis], tendonopathy, partial rotator cuff tear by magnetic resonance imaging (MRI), and degenerative changes in the left acromioclavicular (AC) joint by X-ray examination.  This examiner, however, determined this left shoulder disability was not secondary to the Veteran's 
service-connected right shoulder disability because the right and left shoulders were two different anatomical parts.  This examiner further explained that the Veteran's current left shoulder disability was most probably related to his age and job duties lifting heavy objects such as engines.


Nevertheless, while this VA examiner indicated the service-connected right shoulder disability did not cause the left shoulder disability and discussed the underlying medical rationale for so concluding, he did not also comment on the alternative possibility of whether the service-connected right shoulder disability instead has aggravated the left shoulder disability, such as from the Veteran having to overcompensate for the impairment in his right shoulder when doing the type of heaving lifting, etc., mentioned.  Also, while the examiner opined that the Veteran's STRs were unremarkable for a left shoulder disability, the examiner seemingly overlooked but, in any event, did not comment on the STR in the file documenting a July 2001 left shoulder injury and resultant contusion.  So this VA examiner's opinion is inadequate in also failing to address possible direct incurrence of a relevant injury in service (if it is determined that incurred occurred while the Veteran was on ACDUTRA or INACDUTRA) or whether his subsequent AD service during 2003 and 2004 aggravated any pre-existing left shoulder disability he may have had as a result or consequence of that July 2001 injury.  The net result of these failings (which, admittedly, are not entirely this examiner's fault since he was not asked these additional questions) is that the Board must obtain additional medical comment on these additional issues that are equally important to deciding this appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination in a service-connected claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  


Accordingly, this left shoulder claim is REMANDED for the following additional development and consideration:

1.  Contact the appropriate government entity, including the National Personnel Records Center (NPRC) as well as any other appropriate State or Federal agency, and obtain documented verification of the exact dates the Veteran was on ACDUTRA and INACDUTRA in the Army Reserves and National Guard.  If pay records are required to verify all periods of ACDUTRA or INACDUTRA, obtain these pay records or whatever clarifying information is needed.  If no such clarifying records can be found, or no longer exist, ask for specific documented confirmation of this fact.  And if it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the Veteran appropriate notice of this.  38 C.F.R. § 3.159(c)(2), (c)(3), (e)(1) (2011). 

2.  Also obtain and associate with the claims file the Veteran's treatment records maintained by the local VA Medical Center (VAMC) in San Juan, Puerto Rico, dated from January 2009 to the present.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1). 


3.  As well, obtain all SSA records pertaining to the Veteran, including all medical records that formed the basis of any decision rendered by this other Federal agency.  If no such records are available or do not exist or the search for these records yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1). 

4.  Upon receipt of all additional records requested in the preceding action paragraphs, schedule another VA compensation examination for any additional medical nexus opinion concerning the etiology of the Veteran's left shoulder disability.  List for the examiner all periods of qualifying active military service, regardless of whether the Veteran was on AD, ACDUTRA or INACDUTRA.  The examination should include all necessary diagnostic testing or evaluation.  It is specifically requested that the examiner respond to the following questions: 

(A)  What is the likelihood (very likely, as likely as not, or unlikely) that any current left shoulder disability has been aggravated (meaning made permanently worse) by the 
service-connected right shoulder disability, such as from having to overuse the left shoulder as a means of compensating for the functional impairment of the right shoulder?  [Note:  the May 2009 VA compensation examiner only considered whether the service-connected right shoulder disability had caused the left shoulder disorder, concluding it had not, but without also commenting on this additional possibility of aggravation.]

(B) What is the likelihood (very likely, as likely as not, or unlikely) that any current left shoulder disability is related to or dates back to a period of qualifying active military service, specifically when considering the Veteran's July 2001 left shoulder injury and resultant contusion, if it first is confirmed that injury occurred while he was ACDUTRA or INACDUTRA, and his subsequent period of AD from October 2003 to July 2004 during which he reportedly fell on his right side in May 2004?

(C) Considering that July 2001 left shoulder injury and resultant contusion, did the Veteran clearly and unmistakably have a left shoulder disability prior to beginning any subsequent period of active military service, and specifically prior to his additional service from October 2003 to July 2004?

(D) If he did, is there also clear and unmistakable evidence this pre-existing condition was not aggravated beyond its natural progression during or by any subsequent period of active military service, including by his May 2004 fall on his right side that occurred during his subsequent service from October 2003 to July 2004?


In providing responses to these questions posed, the examiner must remain mindful of the different standards of proof.  The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Moreover, to the extent the Veteran offers any supporting lay statements during the examination as to the experiencing of relevant left shoulder symptoms or other disability while in service, or since, the examiner must remain mindful that the Veteran may be competent to report having experienced such symptoms since this may require only his personal knowledge, not medical expertise, as it may come to him through his senses.  The examiner therefore must specifically address the Veteran's claim that his current left shoulder disability dates back to his military service, and specifically to the injuries in July 2001 and May 2004, or alternatively is secondary to his service-connected right shoulder disability.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) .  

That said, however, his testimony concerning this also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to ultimately have probative value.  Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The examiner must discuss the rationale of the opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, if necessary citing to specific evidence in the file.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 


To facilitate providing responses to the questions posed, the claims file must be made available to the examiner for consideration of the pertinent history.

5.  Then readjudicate the Veteran's claim in light of the additional evidence.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


